    Case 3:21-cv-00016-X-BH Document 13 Filed 01/25/21                             Page 1 of 3 PageID 60



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

KESHA TERRY,                                               )
         Plaintiff,                                        )
vs.                                                        )    No. 3:21-CV-16-X-BH
                                                           )
DETENTION WORKERS, et al.,                                 )
         Defendants.                                       )    Referred to U.S. Magistrate Judge1

                     FINDINGS, CONCLUSIONS, AND RECOMMENDATION

          Based on the relevant filings and applicable law, the case should be dismissed with prejudice.

                                               I. BACKGROUND

          On January 5, 2021, the plaintiff filed this civil rights action under 42 U.S.C. § 1983 against

an unnamed supervisor and unnamed employees of the Dallas Sheriff’s Department. (See doc. 3.)

She claims that while being booked into the Dallas County Jail in 2014, she was subjected to

excessive force and assaulted by some detention officers. (See id.; see also doc. 10 at 4-5, doc. 11

at 5.)2 She seeks monetary compensation for the injuries she allegedly sustained. (See id.)

          The plaintiff has previously sued the same unnamed employees for allegedly using excessive

force against her in 2014 while she was being booked into the Dallas County Jail in 2014, and she

sought to proceed in forma pauperis in that case. (See Terry v. Supervisor et al., No. 3:17-CV-4-G

(BT), (N.D. Tex.), docs. 3, 9. Her lawsuit was twice dismissed for want of prosecution, but a

subsequent motion to reopen the case was denied as futile because her claims were barred by the

statute of limitations. See Terry v. Supervisor et al., No. 3:17-CV-4-G (BT), No. 2018 WL 3489629,

at *1 (N.D. Tex. June 22, 2018), rec. adopted, 2018 WL 3475666 (N.D. Tex. July 18, 2018). She



1
    By Special Order No. 3-251, this pro se case has been automatically referred for full case management.
2
   Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page numbers
at the bottom of each filing.
  Case 3:21-cv-00016-X-BH Document 13 Filed 01/25/21                      Page 2 of 3 PageID 61



filed an untimely notice of appeal, and her appeal was dismissed for lack of jurisdiction. See Terry

v. Supervisor et al., 776 F. App’x 222 (5th Cir. 2019).

                                II. PRELIMINARY SCREENING

        Because Plaintiff has been permitted to proceed in forma pauperis (IFP), her complaint is

subject to screening under 28 U.S.C. § 1915(e)(2)(B). That statute provides for sua sponte dismissal

of the complaint, or any portion thereof, if the Court finds it is frivolous or malicious, if it fails to

state a claim upon which relief may be granted, or if it seeks monetary relief against a defendant who

is immune from such relief.

        A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A complaint may also be dismissed as frivolous when a

pauper “file[s] successive in forma pauperis suits that duplicate claims made in other pending or

previous lawsuits.” Humphrey v. Luna, 59 F.3d 1242, 1242 (5th Cir. 1995) (per curiam) (Table; text

on Westlaw) (citing Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993) (pending lawsuits); Bailey

v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (previous lawsuits)). The addition of different

defendants in the successive action does not change the frivolous or duplicative nature of the case,

and a court may properly dismiss it. See Bailey, 846 F.2d at 1020-21.

        Plaintiff has filed a prior action against the same defendants based on the same allegations

that she asserts in this IFP case. Accordingly, this lawsuit is duplicative and subject to dismissal

with prejudice under 28 U.S.C. § 1915(e)(2)(B) as frivolous. See Waller v. Tuten, 821 F. App’x 389,

390 (5th Cir. 2020) (citing Bailey, 846 F.2d at 1021); see also Toombs v. Massingill, 647 F. App’x

425 (5th Cir. 2016) (finding no abuse discretion in the district court’s determination that a complaint

duplicative of a prior § 1983 action was malicious) (citing Bailey); Thornton v. Merchant, 526 F.


                                                   2
  Case 3:21-cv-00016-X-BH Document 13 Filed 01/25/21                     Page 3 of 3 PageID 62



App’x 385, 387 (5th Cir. 2013) (finding no error in dismissal of claim raised in a previous § 1983

action as duplicative despite the plaintiff’s argument that the claim was never litigated on the merits)

(citing Bailey); Potts v. Texas, 354 F. App’x 70, 71 (5th Cir. 2009) (same). Even if this lawsuit is

not duplicative, however, as found in her previous lawsuit, her claims arising from her 2014 arrest

are still long-barred by the two-year statute of limitations applicable to § 1983 actions. See Terry,

No. 2018 WL 3489629, at *1

                                   III. RECOMMENDATION

       Plaintiff’s claims should be summarily DISMISSED with prejudice as frivolous under 28

U.S.C. § 1915(e)(2), or alternatively, as time-barred.

       SO RECOMMENDED on this 25th day of January, 2021.


                                                         ___________________________________
                                                         IRMA CARRILLO RAMIREZ
                                                         UNITED STATES MAGISTRATE JUDGE

                            INSTRUCTIONS FOR SERVICE AND
                          NOTICE OF RIGHT TO APPEAL/OBJECT

        A copy of these findings, conclusions, and recommendation shall be served on all parties in
the manner provided by law. Any party who objects to any part of these findings, conclusions and
recommendation must file specific written objections within 14 days after being served with a copy.
See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). In order to be specific, an objection must identify
the specific finding or recommendation to which objection is made, state the basis for the objection,
and specify the place in the magistrate judge’s findings, conclusions and recommendation where the
disputed determination is found. An objection that merely incorporates by reference or refers to the
briefing before the magistrate judge is not specific. Failure to file specific written objections will
bar the aggrieved party from appealing the factual findings and legal conclusions of the magistrate
judge that are accepted or adopted by the district court, except upon grounds of plain error. See
Douglass v. United Servs. Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996).


                                                         ___________________________________
                                                         IRMA CARRILLO RAMIREZ
                                                         UNITED STATES MAGISTRATE JUDGE

                                                   3
